CADWALADER, District Judge.
After the argument of this case, I asked one of the nautical experts on whom I frequently call to act as assessors, to read the papers, and let me know his opinion. I had no definite purpose to refer the case for his formal assistance. But he naturally understood the question to be such a reference, and has reported accordingly. The report may be filed.
I do not concur with him in opinion. The case, in my opinion, is less one for the decision of a nautical assessor than for consideration by the judge of a court of admiralty. I also think that the question to be decided is one rather of fact than of law. The vessel was not beyond the jurisdiction of the local authorities of the port of Genoa until the 3d of January. I am of opinion that she had, nevertheless, sailed before the end of December. Before the end of that month she was- completely ready for sea, had on board all necessary papers, and had broken ground. This was not enough to constitute a commencement of the voyage. But there was in audition a certain progress made in the direction of her destination. This progress, though small, was measurable. It placed her near the mouth of the harbor, where the time, space and labor of ulterior progress were already abridged. This occurred on the 30th, and, in part of that day, and the whole of the 31st. she was only prevented by continuance of the headwind from running out It may be that before the use of steam towage, she could not have made the progress which was actually made. But I cannot acquiesce in the suggestion that progress by the use of sails was indispensable. The commercial world is entitled to all the benefits of towage in modifying the definition of progress in such a case. Decree for libellants, with costs.
Oct. 17, 1S77. On appeal the case was argued by the same counsel. Decree affirmed. with costs.